NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 17a0589n.06

                                         No. 16-6791

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                              )               FILED
                                                       )          Oct 26, 2017
       Plaintiff-Appellee,                             )     DEBORAH S. HUNT, Clerk
                                                       )
v.                                                     )      ON APPEAL FROM THE
                                                       )      UNITED STATES DISTRICT
WILLIAM ANTHONY HOFFA,                                 )      COURT FOR THE EASTERN
                                                       )      DISTRICT OF TENNESSEE
       Defendant-Appellant.                            )
                                                       )
                                                       )



       Before: BOGGS, BATCHELDER, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. William Hoffa appeals the district court’s denial of his

motion to suppress evidence supporting his convictions for various child-pornography offenses.

We reject his arguments and affirm.

       By 2010, Hoffa had two convictions for statutory rape and one for sexual exploitation of

a minor. As a result, he was required under Tennessee’s Sex Offender Registry Act to notify his

local police department of any changes to his address. Hoffa violated that requirement when he

moved in for two weeks with his girlfriend, April Richards, at a house owned by her mother,

Betty Richards. As a result of that violation, Detective Michael O’Keefe obtained a warrant for

Hoffa’s arrest. On June 11, 2014, Detective O’Keefe and Officer Matthew Stewart went to

April’s home to execute it.
No. 16-6791
United States v. Hoffa

       The parties dispute what happened next. Officer Stewart says that, as he approached the

house to knock, he looked through a small window in the front door and saw Hoffa holding a cell

phone. Once inside, the officers asked Hoffa if he had a phone; he said no. Stewart testified,

however, that while he was talking to Hoffa he saw a cell phone sitting on a table.

       According to April and Betty Richards, however, Betty took O’Keefe and another officer

upstairs to April’s bedroom. April says she woke to find two officers and Betty in her bedroom.

She told Detective O’Keefe he could search the bedroom, which he did. Afterward, April and

Betty say, they all went down to the living room, where Detective O’Keefe rummaged through a

dresser and found the phone hidden under some clothes.

       In any event, the officers seized the phone and took Hoffa to the police station, where he

signed a Miranda waiver.       Hoffa told the officers, among other things, that they would

“probably” find child pornography on the cell phone. The officers got a warrant to search the

phone, where they eventually found 312 images of child pornography and four videos.

       The government thereafter charged Hoffa with receipt, distribution, and possession of

child pornography, in violation of 18 U.S.C. §§ 2252A(a)(1), (a)(2), and (a)(5)(B). He moved to

suppress the images and videos, arguing they were obtained in violation of the Fourth

Amendment. The district court held an evidentiary hearing, after which it found Officer Stewart

more credible than April and Betty Richards. Hence the court denied the motion. Hoffa

thereafter pled guilty and the court sentenced him to 300 months in prison.

       Hoffa now argues that the district court erred when it chose to believe Officer Stewart’s

testimony rather than that of April and Betty Richards. We review the district court’s credibility

determinations for clear error, “but give the court an extra measure of deference.” United States

v. Gatson, 776 F.3d 405, 409 (6th Cir. 2015). The district court’s decision to credit a witness’s


                                               -2-
No. 16-6791
United States v. Hoffa

coherent, facially plausible, and internally consistent testimony “can virtually never be clear

error.” Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985). Here, that means Hoffa

must show that Stewart’s testimony was “so internally inconsistent or implausible on its face that

a reasonable factfinder would not credit it.” Id.

        We see no such inconsistencies here. On direct examination, Officer Stewart testified

that while knocking on the door “I could see [Hoffa] through the window. He had a phone in his

hand.” Stewart added that, after he had entered the home, “when I’m standing there talking to

[Hoffa], just in that area right there where he was setting, there might have been an end table or

something next to the chair, and I seen the phone laying on the table.” Stewart said the same

things on cross. Thus his testimony was internally consistent.

       But Hoffa maintains that the officers contradicted each other. Specifically, he points out,

O’Keefe testified that he was not present when the phone was found, whereas Stewart said that

he thought O’Keefe was present.         But that sort of confusion as to collateral details is

understandable, especially with numerous officers in the house and “a lot of talking back and

forth” between them and the occupants. What mattered here was the phone’s location (i.e.,

whether it was in plain view), not where O’Keefe was when it was found. The district court’s

credibility determinations therefore stand.

       Hoffa otherwise does not challenge the district court’s application of the plain-view

exception to the Fourth Amendment’s warrant requirement. And his remaining arguments are all

derivative of his challenge to the district court’s credibility determinations. Hence we reject

those arguments as well. See United States v. Mathis, 738 F.3d 719, 732 (6th Cir. 2013).

       The district court’s judgment is affirmed.




                                                -3-